It appears that following the opinion on former appeal reported in221 N.C. 521, where the facts are fully stated, judgment was rendered in Superior Court, to which all parties, except the guardian ad litem, consented, and in which the parties agree upon a division of the property to which former appeal related, in such manner as to preserve intact the trust estate referred to in statement of facts on former appeal, and so as to eliminate objections upon which former decision turned. Therefore, the judgment below is
Affirmed.